— Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered April 30, 2009, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the third degree.
In satisfaction of a superior court information, defendant pleaded guilty to driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the third degree and waived his right to appeal. Under the terms of the plea agreement, defendant had the choice of being sentenced to time served plus five years of probation or one year in jail. He chose the latter and was sentenced accordingly. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Spain, Rose, Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.